NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ISAIAS SUNUM,                            No.    16-73785

                Petitioner,                     Agency No. A205-971-782

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 8, 2018
                              Pasadena, California

Before: SCHROEDER and NGUYEN, Circuit Judges, and SIMON,** District
Judge.

      Carlos Isaias Sunum, a native and citizen of Guatemala, petitions for review

of the Department of Homeland Security’s (“DHS”) final administrative removal

order. We have jurisdiction under 8 U.S.C. § 1252(a)(2)(D). See Gomez-Velazco




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
v. Sessions, 879 F.3d 989, 992 (9th Cir. 2018). Reviewing de novo, see Zuniga v.

Barr, 934 F.3d 1083, 1085 (9th Cir. 2019), we deny the petition.

      1. A removal order does not become final until, at the earliest, the time to

seek administrative review of the order has passed. See Abdisalan v. Holder, 774
F.3d 517, 523 (9th Cir. 2015) (en banc). Sunum had “10 calendar days from

service of the Notice of Intent . . . to file a response” in which he could, among

other things, request withholding of removal thereby triggering further proceedings

and opportunities for administrative review. 8 C.F.R. § 238.1(c)(1). Since Sunum

was served with the notice of intent on October 31, 2016, the administrative

removal order became final on November 10, 2016. His petition for review in this

court, filed on November 29, 2016, was therefore timely. See 8 U.S.C.

§ 1252(b)(1).

      2. Sunum need not exhaust his administrative remedies with respect to

purely legal questions, which DHS could not have considered in the expedited

proceedings at issue here. See 8 C.F.R. § 238.1; Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004) (“[T]he principle of exhaustion may exclude certain

constitutional challenges that are not within the competence of administrative

agencies to decide.”).

      3. Sunum’s crime of conviction, California Penal Code section 245(a)(4), is

categorically a crime of violence. See United States v. Grajeda, 581 F.3d 1186,


                                          2
1192 (9th Cir. 2009) (“If the conviction is based on ‘force likely to produce great

bodily injury,’ such force must necessarily go beyond the ‘least touching,’ and

represents ‘actual force’ that is violent in nature.”); see also United States v.

Vasquez-Gonzalez, 901 F.3d 1060, 1068 (9th Cir. 2018). Therefore, it is an

aggravated felony that renders Sunum deportable. See 8 U.S.C.

§ 1227(a)(2)(A)(iii).

      4. Even if Sunum suffered a due process violation, he fails to show

prejudice—as is required to prevail. See Gomez-Velazco, 879 F.3d at 993. Sunum

admitted that he has no fear of persecution or torture should he be removed to

Guatemala. Consequently, he is ineligible for relief from removal. See 8 C.F.R.

§§ 208.31(c), 238.1(f)(3).

      PETITION DENIED.




                                           3